Citation Nr: 0935921	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-37 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right hand shrapnel scars.

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2003, April 2004, and April 2005 
rating decisions rendered by the Cleveland, Ohio Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
September 2003 rating decision granted service connection for 
right hand shrapnel scars with a noncompensable disability 
evaluation, the April 2004 rating decision denied service 
connection for right hand arthritis and the April 2005 rating 
decision granted service connection for PTSD with a 30 
percent disability evaluation.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for a right knee scar, was granted by the RO in a 
September 2007 decision.  Since the claim was granted, the 
appeal as to that issue has become moot.  The Veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
shrapnel scars of the right hand are superficial and do not 
cause limitation of motion or limitation of function of the 
right hand or fingers.

2.  The medical evidence of record shows that the Veteran's 
arthritis of the right index finger is related to a shrapnel 
wound sustained in service.
3.  The medical evidence of record shows that the Veteran's 
PTSD symptoms include irritability, anxiety, depression, 
hypervigilance, nightmares, flashbacks, avoidance, mild 
memory loss, and anti-social behavior, with some social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
scars of the right hand have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).

2.  Arthritis of the right index finger was incurred in 
active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in March 2003, January 2004, 
August 2004, September 2004, November 2005, February 2006 and 
December 2006 were sent by VA to the Veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although some of the letters were 
not sent prior to initial adjudication of the Veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claims were 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in November 2008 and January 2009.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In the letters noted above, the Veteran was provided adequate 
notice as to the evidence needed to substantiate his claims.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the Veteran 
and what evidence the VA would attempt to obtain on his 
behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

In the notice of disagreement the Veteran took issue with the 
initial disability ratings and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
July 2008 and November 2008 supplemental statements of the 
case which contained, in pertinent part, the criteria for 
establishing higher ratings for PTSD and scars on the right 
hand.  See 38 U.S.C.A. § 7105(d)(1).  Furthermore, the RO 
issued a letter in accordance with Dingess in March 2006, as 
well as the above-referenced December 2006 letter.  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman, supra.  [As discussed in detail below, 
the Board is granting the Veteran's claim for arthritis of 
the right hand.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.]  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, there is no prejudice to the claimant to proceed with 
adjudication of his appeal.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006).

The Board notes that the Veteran, through his representative, 
has submitted correspondence which indicate his belief that 
VCAA must notify him of "the existence of negative evidence 
and how to counter this evidence."  See, e.g., the September 
2, 2004 Statement in Support of Claim.  However, the United 
States Court of Appeals for the Federal Circuit has 
specifically found that VCAA notice "may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim)."  
See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) at 
1062.  The Court has further stated since 38 U.S.C.A. 
§ 5103(a) "deals only with information and evidence 
gathering prior to the initial adjudication of a claim . . . 
it would be senseless to construe that statute as imposing 
upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See also Locklear v. Nicholson, 20 Vet.App. 
410 at 415 (2006).  Therefore, the contentions that the 
Veteran should be provided notification as to the adequacy of 
the evidence in his case is meritless.  

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Board 
notes that the Veteran was afforded VA examinations in August 
2003, February 2005, December 2005, February 2007, and 
October 2007.  The Board finds these examinations to be 
adequate as they are based on the Veteran's medical history 
and provided a complete discussion of examination findings.  
See 38 C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  The 
Veteran and his representative have not contended otherwise.  
There is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Increased Rating for Scars

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not appropriate in this case.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2008).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In this case, the RO evaluated the Veteran's right hand scar 
under 7805 which is rated based on limitation of motion of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).  The Veteran's right hand scars are currently 
assigned a noncompensable (zero percent) disability 
evaluation.  

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7802, 7803, and 7804.  Under DC 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion, a 10 percent disability rating is for 
assignment for an area or areas exceeding 6 square inches (39 
sq. cm); a 20 percent rating is assigned for an area or areas 
exceeding 12 square inches (77 sq. cm); a 30 percent rating 
is warranted for an area or areas exceeding 72 square inches 
(465 sq. cm), and a 40 percent rating is assigned for an area 
or areas exceeding 144 square inches (929 sq. cm). 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).

Under DC 7802, a 10 percent evaluation is assigned for scars, 
other than the head, face, or neck that are superficial and 
that do not cause limited motion and have an area or areas of 
144 square inches or greater.  DC 7803 assigns a 10 percent 
evaluation for unstable, superficial scars.  DC 7804 provides 
a 10 percent evaluation for superficial scars that are 
painful on examination.  DC 7800 (which rates based on 
disfigurement of the head, face, or neck) is not for 
application in the present case.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

In this case, the Veteran contends that he is entitled to an 
increased rating for shrapnel scars on his right hand.

A March 1970 VA examination showed asymptomatic scars of a 
shell fragment wound to the right hand and right knee. The 
examiner noted the scar on the right hand was a half inch in 
length on the dorsum of the right second metacarpal bone with 
no abnormality in the right hand, no loss of motion, no 
tenderness, and no atrophy.  The examiner noted that there 
was good grip in the hand.

An August 2003 VA X-ray report noted the Veteran's history of 
a shrapnel injury to the right hand, but showed no 
abnormalities of the bones, joints or soft tissues of the 
right hand.  

In an August 2003 VA examination for the scar, the examiner 
noted two scars: one on the right hand at the dorsal aspect 
of the web space between thumb and index finger and another 
on the right index finger.  The scar on the web space 
measured 1.5 centimeters long and 2 millimeters wide.  It was 
non-tender to palpation with no adherence to underlying 
tissue.  The examiner noted that there was no pigmentation 
with regard to the scar and there was no scaliness, shininess 
or breakdown of tissue around the scar.  The scar was not 
elevated or depressed and was noted to be superficial.  The 
examiner further noted no inflammation, edema or keloid 
formation and no surrounding induration.  The examiner noted 
that the scar posed no limitation with regard to range of 
motion of the fingers or hand and posed no limitation to 
function of the hand.  The scar on the right index finger 
measured 1.8 centimeters in length and 2 millimeters in 
width.  The scar began at the medial aspect of the proximal 
second phalanx and extended over the DIP joint.  The 
examiner's findings for the index finger scar were similar to 
the findings noted for the web space scar.  Specifically, the 
examiner found the scar to be superficial and did not pose 
any problem with regard to function of the index finger.  
Right hand grip strength was 20 kilograms.  

In a February 2005 VA examination, the examiner found no 
abnormalities in the right hand scars.  Specifically, the 
examiner noted that the scars were soft tissue injuries which 
did not affect bone, joint, artery or nerve, but were 
superficial wound which have resulted in no subsequent 
impairment.  The examiner noted that the scars were nontender 
and that the Veteran's right hand pain is unrelated to the 
scars.  The examiner noted subjective complaints inconsistent 
with objective findings or anatomy.  

In a February 2007 VA examination, the examiner noted no 
abnormalities of the Veteran's scars of the right hand, and 
they were again described as superficial with no adherence to 
the underlying tissue.  The examiner noted that range of 
motion of the fingers of the right hand was normal, and that 
the right hand "functions well as a whole with good grip 
strength for pushing, pulling and twisting."  

Based on a review of the evidence above, the Board finds that 
an initial compensable rating is not warranted for shrapnel 
scars of the right hand.  The competent medical evidence of 
record shows the Veteran's scars are superficial and cause no 
limitation of motion or function.  With regard to the other 
potential rating codes, the objective medical evidence showed 
no evidence that the scars at issue are painful, deep, 
unstable, or encompassed an area greater than 6 square inches 
(39 square cm), in order to meet to the criteria for a 
compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804 (2008).  While the Veteran may believe 
that the current rating should be increased for his scars, he 
is not competent to provide opinions that require medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, a noncompensable rating is warranted for the 
Veteran's shrapnel scars of the right hand, which according 
to the medical evidence of record are essentially 
asymptomatic.  See 38 C.F.R. § 4.31 (2008).

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected shrapnel 
scars of the right hand.  See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
right hand scars have not changed appreciably since the 
Veteran filed his claim.  There are no medical findings and 
no other evidence which would allow for the assignment of 
compensable disability ratings at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, June 28, 1969.  Staged ratings are 
therefore not appropriate.

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's scars 
with the established criteria found in the rating schedule 
for scars shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.

Service Connection for Arthritis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

In this case, the Veteran contends that his current right 
hand arthritis is related to the shrapnel wound he sustained 
in 1968, during service.  

Service personnel records from 1968 show the Veteran received 
a superficial fragment wound to the right hand while on 
patrol in Quang Nam Province and was treated in the field.  A 
June 1968 X-ray of the right hand showed no fragments.  
Service records show the Veteran was awarded the Combat 
Action Badge and a Purple Heart for his service in Vietnam.

In March 1970, a VA examiner noted that the Veteran had an 
asymptomatic shell fragment wound to the right hand.  An 
August 2003 X-ray showed no bone abnormalities of the right 
hand.

In a February 2005 VA examination, the examiner diagnosed 
degenerative arthritis affecting the right first 
carpometacarpal joint, unrelated to shell fragment wound.

In a February 2007 VA examination, X-ray findings for the 
right hand and fingers showed mild to moderate degenerative 
changes involving the first carpal metacarpal joint as well 
as the index finger DIP joint; no other areas of arthritis 
were identified in the right hand.  The examiner diagnosed 
degenerative arthritis of the DIP joint of the right index 
finger which was at least as likely as not due to the shell 
fragment injury.  The examiner noted the Veteran's history of 
a shell fragment wound to the right hand and fingers in 1968.

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In this case, the Board finds the pertinent medical evidence 
to be in relative equipoise.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the credibility and weight to be attached 
to such opinions are within the province of the Board as 
adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  The Board finds 
both opinions to be competent and equally credible.  The 
Board acknowledges that the February 2005 examiner had access 
to the claims file whereas the February 2007 examiner did 
not; however, both VA opinions were based on the Veteran's 
complete and accurate history as well as on examination and 
X-ray findings.  A failure to review the claims file does not 
always render a medical opinion inadequate.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet 
App 400 (1997); Kowalski v. Nicholson, 19 Vet. App. 171, 179-
80 (2005).  Further, guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez, 22 Vet. 
App. at 302-04.

Both opinions were based on the Veteran's complete and 
accurate history of a shrapnel wound to the right hand during 
service and were also based on a complete examination of the 
right hand to include X-ray evidence.  Although the record 
indicates that the February 2007 VA examiner did not have 
access to the Veteran's claims folder in this case, the Board 
finds that both opinions were based on sufficient facts, are 
the product of reliable principles, and both medical 
professionals applied the relevant medical principles 
reliably to the facts of this case.  Thus, although the 
conclusions reached by the examiners are contrary opinions, 
the Board finds that equal probative weight should be 
attached to both opinions.  As such, the Board finds that 
with the resolution of reasonable doubt in the Veteran's 
favor, service connection for arthritis of the right index 
finger is in order.  See 38 C.F.R. § 3.102.



Increased Rating for PTSD

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes].

The Board observes that the Veteran served in combat and was 
awarded the Combat Action Badge and a Purple Heart for his 
service in Vietnam.  See DD 214.  Service connection for PTSD 
was granted in an April 2005 rating decision which assigned a 
30 percent disability evaluation.

In this case, the Veteran contends that his current PTSD 
symptoms are more severe than the current 30 percent 
disability rating.  He has reported symptoms of PTSD 
including nightmares, flashbacks, an exaggerated startle 
response, anxiety and depression with intrusive thoughts of 
Vietnam.  The Veteran reported that he worked for the U.S. 
Postal Service for 34 years and feels as though he was forced 
out due to his PTSD.  He reported that between 2004 and 2007 
he used over 1800 hours of sick leave due to PTSD symptoms 
and that as a result of his absence at work, he was forced 
into early retirement.  See June 2008 lay statement.

Generally, VA treatment records from 2004 to 2007 show the 
Veteran has been treated for a diagnosis of PTSD with 
symptoms including: irritability, anger, avoidance of 
stimulus, anxiety, depression, an exaggerated startle 
response, and trouble sleeping due to nightmares and night 
sweats.  A February 2006 treatment record showed a GAF score 
of 50.  See February 2006 treatment record addendum; see also 
March 2006 corrective letter.  The records also show evidence 
that the Veteran's PTSD symptoms and treatment caused 
distress in his domestic relationship and caused him to miss 
work.  See March 2007 treatment record; see U.S Department of 
Labor records.  

In a December 2005 VA examination for PTSD, the Veteran 
reported symptoms similar to those noted above as well as 
flash backs, avoidance, a decreased interest in social 
activities, conflict with others, hyperarousal, and 
hypervigilance.  Mental status examination findings showed 
that the Veteran was adequately groomed with good eye contact 
and mildly slowed speech.  Thought processes were normal and 
coherent and the examiner noted that at times the Veteran 
seemed to misunderstand the questions being asked during the 
examination.  The examiner further noted that the Veteran's 
responses were generally vague and that questions regarding 
severity and intensity of PTSD symptoms had to be repeated 
several times before obtaining a more precise answer from the 
Veteran.  The examiner reported that it was unclear whether 
the Veteran gave his best effort during the evaluation and 
that his description of symptoms was inconsistent with 
symptoms reflected in prior treatment records.  There was no 
evidence of suicidal ideation, affect was full, and the 
Veteran described his mood as being somewhat depressed.  The 
examiner determined that the Veteran was well-oriented; and 
any concentration and memory difficulties were mild in 
severity.  The Veteran reported excessive hand washing, which 
the examiner noted was not excessive and did not interfere 
with other activities.  The Veteran also reported sleep 
disturbances, which the examiner determined caused no more 
than mild interference with daily activities.  Finally, the 
Veteran reported panic attacks, but was unable to explain any 
symptoms associated with them.  The examiner further 
determined that the Veteran's panic attacks were not actually 
panic attacks, but were feelings of anxiety and nervousness 
triggered by flashbacks.

Th examiner assigned a 70 GAF score, noting the Veteran's 
PTSD was mild in severity.  The examiner noted some 
difficulty in social functioning, but reported that the 
Veteran was functioning fairly well and was capable of 
managing his benefits in his own best interest.  The examiner 
stated that the Veteran's job, family role functioning, 
physical health and social functioning appeared to be stable.

In an October 2007 VA examination for PTSD, the examiner 
assessed that the Veteran's mood was neutral, his affect was 
restricted, and there was no eye contact.  He was reported to 
be fairly well-groomed.  The examiner noted that the Veteran 
volunteered very little information and only responded to the 
questions asked.  The Veteran reported difficulty sleeping, a 
variable appetite, being scared, and having very little 
social interaction.  The examiner noted that there was no 
evidence of psychotic symptoms or suicidal/homicidal 
ideation.  The examiner diagnosed PTSD and assigned a GAF 
score of 55.  The examiner noted that since the Veteran was 
currently retired, he wasn't sure that the symptoms were 
affecting his ability to be employed, but it did seem like 
his PTSD might have had some affect on his being dismissed 
from his prior job. 

Treatment records from the U.S. Department of Labor noted 
symptoms of sleep disturbance, irritability, anxiety, 
hypervigilance, and secondary depression.  The examiner noted 
that the symptoms manifest in varying frequency and intensity 
and there may be intermittent and unpredictable periods of 
incapacity lasting two to three days up to two times per 
month.  The examiner noted that these symptoms may have an 
impact on relationships, social functioning, and the ability 
to function in the workplace. 

Lay statements submitted by the Veteran's daughters describe 
him has obsessive- compulsive, paranoid, antisocial, 
neglectful of hygiene, edgy, irritable, and distant.  See 
June 2008 lay statements.

With respect to the criteria for the 50 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

With respect to the Veteran's affect, the December 2005 
examination report described the Veteran's affect as full, 
and the October 2007 VA examination report noted the 
Veteran's affect to be "restricted."  The rest of record is 
similarly negative for evidence of flattened affect.

The evidence of record shows no indication that the Veteran's 
PTSD symptoms included circumstantial, circumlocutory, or 
stereotyped speech.  The December 2005 VA examiner noted that 
the Veteran's speech was "mildly slowed," but did not 
indicate his speech was circumstantial, circumlocutory or 
stereotyped.  The October 2007 VA examiner noted no problems 
with speech.  

There is no evidence of panic attacks, let alone panic 
attacks more than once per week.  Though the Veteran reported 
experiencing panic attacks during the December 2005 VA 
examination, the examiner opined that the Veteran was not 
experiencing panic; rather he was experiencing feelings of 
nervousness and anxiety.  Panic attacks were not identified 
during the October 2007 VA examination or in the other 
evidence of record. 

In addition, the record shows no evidence that the Veteran 
has difficulty understanding complex commands.  The Board 
notes that during the December 2005 VA examination, the 
examiner noted that the Veteran seemed to misunderstand 
questions and that the Veteran's responses were vague.  
However, the Board emphasizes that the examiner indicated 
that the Veteran may not have been giving his best effort 
during the evaluation and described his concentration as 
"grossly intact."  The other examination reports of record 
did not mention any difficulty with comprehension.  
Therefore, the evidence does not reflect that the Veteran has 
difficulty understanding complex commands due to PTSD.

With regard to impairment of short-and long-term memory, 
though the Veteran reported "mild" difficulty with memory 
in December 2005, he was able to recall the name of the 
examiner 45 minutes after it was given.  The examiner 
described the Veteran's memory problems as "mild," in 
conformity with the criteria for a 30 percent rating.  The 
remainder of the evidence, to include the October 2007 VA 
examination report, is negative for any memory problems 
associated with the Veteran's PTSD.

There also is no indication in the objective medical evidence 
of impaired judgment or abstract thinking.  Specifically, the 
Veteran has been described as alert and oriented in the 
record, and thought processes were normal and coherent during 
the December 2005 VA examination.  Moreover, the October 2007 
VA examiner noted no problems with judgment or abstract 
thinking, and indicated the Veteran was capable of managing 
his financial affairs.  

As for disturbances of motivation and mood, the Veteran was 
described as "somewhat depressed" by the December 2005 VA 
examiner, and VA outpatient records as well as records from 
the U.S. Labor Dept. indicate secondary depression, 
irritability and anxiety.  However, anxiety and depressed 
mood are characteristics of the 30 percent disability rating 
which is now assigned.

The Board concedes the evidence reflects difficulty in 
establishing and maintaining effective work and social 
relationships.  

Regarding the lay statements submitted from the Veteran's 
daughters, there is no support in the objective medical 
evidence that the Veteran suffers from obsessiveness, 
compulsiveness, paranoia, or that he is neglectful of 
hygiene.  Specifically, the December 2005 VA examiner noted 
that the Veteran was adequately groomed and that his reported 
hand washing was not in fact excessive.  The October 2007 VA 
examiner also noted that the Veteran was fairly well-groomed.

The Board additionally observes that the Veteran's GAF scores 
range from 50 to 70, with 55 being the most recent score.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Accordingly, an examiner's classification of the 
level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  Id.; see also 
38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).  In this case, the Board finds the currently 
assigned GAF scores are indicative of moderate impairment, 
which is consistent with the Veteran's assigned 30 percent 
disability rating.

Therefore, the above-cited evidence indicates most if not all 
of the criteria necessary for a higher rating are not met.  
Although there is some evidence of disturbances of mood and 
difficulty maintaining effective work and social 
relationships, the remaining criteria are not met.  The 
Veteran's primary symptoms with respect to his service-
connected PTSD are difficulty sleeping, nightmares, mild 
memory loss, anxiety and depression, which, as detailed in 
the law and regulations portion above, fits precisely into 
the criteria for a 30 percent rating and is in conformity 
with the December 2005 VA examiner's description of the 
Veteran's PTSD symptoms as "mild."  

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
Veteran meets the criteria for a 70 percent disability 
rating.  Specifically, in the examination reports noted 
above, the Veteran denied suicidal thoughts and there is no 
evidence of obsessional rituals which interfere with routine 
activities.  Nor is there evidence of illogical, obscure or 
irrelevant speech or near-continuous panic or depression.  
There is no evidence of spatial disorientation or impaired 
impulse control, and the evidence shows the Veteran maintains 
his personal appearance and hygiene.  Therefore, the evidence 
of record does not support a conclusion that the Veteran has 
met the criteria for a 70 percent disability rating under 
38 C.F.R. § 4.130.  

The record also indicates that the Veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  Although the Veteran has contended that he 
cannot work due to PTSD (notwithstanding a long and evidently 
extremely stable work history), he does not appear to contend 
that his psychiatric pathology is so severe that he cannot 
control himself or cannot remember his own name.  Therefore, 
the evidence of record does not support a conclusion that the 
Veteran has met the criteria for a 100 percent disability 
rating under 38 C.F.R. § 4.130.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.

Accordingly, the Board concludes that the Veteran's appeal 
for an increased evaluation, in excess of 30 percent, must be 
denied.

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected PTSD.  See 
Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
PTSD has not changed appreciably since the Veteran filed his 
claim.  There are no medical findings and no other evidence 
which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that the 30 percent disability rating was properly assigned 
for the entire period from the date of service connection, 
August 23, 2004.  Staged ratings are therefore not 
appropriate.

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  However, 
the evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's PTSD with the established criteria found in 
the rating schedule for PTSD shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  See Thun, supra.  




        (CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for shrapnel scars of the right hand is 
denied.

Service connection for arthritis of right index finger is 
granted.

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


